Citation Nr: 1514727	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability, other than PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served in active duty from July 1966 to July 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In April 2010, the RO issued a rating decision which granted service connection at a 50 percent initial evaluation for PTSD, effective June 3, 2009; and denied entitlement to service connection for major depression.  In February 2011, the Veteran timely filed a notice of disagreement contesting the RO's denial of service connection for major depression.  For the sake of clarity, the Board has recharaterized this issue as entitlement to service connection for a psychiatric disability, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In January 2013, the RO issued a rating decision which denied entitlement to an evaluation in excess of 50 percent for PTSD; and denied entitlement to a TDIU.  In February 2013, the Veteran filed a notice of disagreement contesting both of these issues.  In June 2013, the RO issued a statement of the case which only addressed the issue of entitlement to an evaluation in excess of 50 percent for PTSD.  The Veteran perfected an appeal with respect to this issue in July 2013. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The record before the Board consists of the paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.



REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, other than PTSD.  He also claims that an increased evaluation is warranted for his service-connected PTSD, and that he is entitled to a TDIU.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Increased Rating for PTSD

In February 2010, a VA examination for PTSD was conducted.  Following a mental status examination, the report concluded with diagnoses of PTSD, major depressive disorder, and cognitive disorder, not otherwise specified.  The examiner further noted that the Veteran clearly meets the criteria for a diagnosis of PTSD, and that this was the Veteran's primary diagnosis.

In January 2013, a VA DBQ examination was conducted.  The examination report listed the Veteran's current diagnoses of major depressive disorder, recurrent, and cognitive disorder.  The examination report noted that Veteran did not meet the full criteria for a PTSD diagnosis at that time.  The examiner also stated that the Veteran's claimed psychiatric symptoms could not be attributed to PTSD alone.  The examiner further noted the Veteran's reported a history of two head injuries, one in service and one post service, and refused to, "speculate on the etiology of the Veteran's cognitive impairment at this time."

Under these circumstances, the Board finds the current medical evidence inadequate to evaluate the Veteran's service-connected PTSD.  Accordingly, the originating agency, with the assistance of the Veteran, must obtain any available updated psychiatric treatment records and afford the Veteran a new examination which addressing what is service-connected and what is not and determining the manifestations of and impairment due to the service-connected psychiatric disability.

B.  Manlicon Issues

In February 2011, the Veteran filed a notice of disagreement contesting the RO's April 2010 rating decision which denied entitlement to service connection for major depression (which the Board has recharacterized as entitlement to service connection for psychiatric disability, other than PTSD).  

In February 2013, the Veteran filed a notice of disagreement contesting the RO's January 2013 rating decision which denied entitlement to a TDIU.  

As the RO has not yet issued a statement of the case addressing either of these issues, the Board must remand these issues for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of each.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Provide the Veteran and his representative with all required notice in response his claim seeking entitlement to service connection for a psychiatric disability, other than PTSD; and entitlement to a TDIU.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  Then, afford the Veteran a VA examination by a psychologist or psychiatrist to determine: (1) the severity of his service-connected PTSD; and (2) the etiology of all other acquired psychiatric disorders that have been present during the period of the claim.

Any indicated tests and studies must be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.

As for the Veteran's service-connected PTSD, the examiner must describe all pertinent symptomatology and findings required to properly rate this disability.   In doing so, the examiner must attempt to separate out any symptomatology attributable to any psychiatric disorder other than PTSD.  If not possible, the examiner must state so in the examination report, and provide an explanation as to why this is not possible.

Since the Veteran filed his initial claim in June 2009, the Veteran has been diagnosed with major depressive disorder, not otherwise specified; and cognitive disorder.

For each acquired psychiatric disorder other than PTSD present during the period of the claim, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that (a) the disorder is etiologically related to the Veteran's military service (May 1965 to April 1969); and, if not, (b) that the disorder was caused or permanently worsened by his service-connected PTSD.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  

4.  Undertake any other indicated development.

5.  Then, readjudicate all of the claims.  If the claims for a TDIU and service connection for psychiatric disability other than PTSD are not granted to the Veteran's satisfaction, he and his representative should be provided a statement of the case and informed of the criteria for perfecting an appeal with respect to the issue(s).  If the appeal for a higher rating for PTSD is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

